Opinion by
Oblady, J.,
This action of trespass was brought to recover damages for personal injuries received by a child by being thrown violently while rolling a wooden hoop on a pavement, and tripping against a water or gas box which extended above its level.
At the conclusion of the plaintiffs’ testimony a nonsuit was entered which subsequently the court refused to lift for reasons set out in an opinion which so fully and clearly disposes of the appellant’s contention in this court, that it is not necessary to add anything thereto.
We have carefully examined all the testimony and concur with the trial judge in his disposition of the case.
The judgment is affirmed.